Appellants were convicted of burglary, and their punishment assessed at confinement in the penitentiary for a term of two years.
We find no bill of exceptions nor statement of facts in the record. Appellants urge error in this court for the first time as to the charge of the court. If article 723, Code of Criminal Procedure, is constitutional, then, however erroneous the charge of the court may be, appellants having reserved no exception in the court below, either by bill or motion for new trial, they are without remedy at law. We think said article is constitutional, and unless appellants complain of the charge below, and reserved that complaint in a bill of exception or in motion for new trial, then such error can not be reviewed in this court, however erroneous or fundamental it may be. We think a bare inspection of this article, coupled with the eight preceding articles, clearly manifests this to be the legislative intent. Article 723 reads as follows: "Whenever it appears by the record in any criminal action, upon appeal of defendant, that any of the requirements of the eight preceding articles have been disregarded, the judgment shall not be reversed unless the error appearing from the record was calculated to injure the rights of defendant, which error shall be excepted to at the time of the trial or on motion for new trial." It has never been successfully controverted, and never really seriously denied, until of late, that the Legislature of the State has not ample and complete authority to pass any law regulating the means, manner, and mode of assertion of any of appellant's right in the court; and so long as this means, manner, and mode be adequate for the assertion of either statutory or constitutional rights, just so long are the statutes and remedies provided by law constitutional. Article 715 provides: "The judge shall give to the jury a written charge, in which he shall distinctly set forth the law applicable to the case, but he shall not express any opinion as to the weight of evidence, nor shall he sum up the testimony. This charge shall be given in all cases of felony whether asked or not." Article 716 provides that the judge shall not discuss the facts; article 717 provides that either party may ask written instructions; article 718, that the charge shall be certified by the judge. Article 719 provides that, in criminal actions for misdemeanor, the court is not required to charge the jury except at the request of counsel on either side, but, when so requested, shall give or refuse such charges, with or without modification, as are asked in writing. Article 720 provides: "No verbal charge shall be given in any case whatever, except in cases of misdemeanor, and then only by consent of the parties." Article 721 provides: "When charges are asked, the judge shall read to the jury only such as he gives." Article 722 provides: "The jury may take with them, in their retirement, the charges given by the court, after the same have been filed; but they shall not be permitted to take with them any charge or portion of a charge that has been asked of the court and which the court has refused to give." Then follows the above quoted article 723. Now, then, in order to construe these articles, they must be considered *Page 89 
together. If the judge fails to read to the jury his charge, as provided in article 721, or should give the jury a verbal charge, as provided in article 720, or should disregard any of the eight preceding articles, then, before the same could be availed of in this court as cause for reversal, it must be excepted to by appellant at the time of the trial by bill, or in motion for new trial; otherwise, it is considered as waived, and we are not authorized to consider it. If appellant excepts to the ruling of the court by bill or in motion for new trial, then he has a perfect, complete, and adequate remedy provided by statute for the assertion of his rights. If he fails to do so, then he is cut off, and has no remedy at law or right to a reversal of the case in this court, by sheer force of the fact that any of the eight preceding articles have been disregarded. To hold otherwise would be to say that the Legislature could not provide a reasonable, rational, and adequate remedy for the assertion of rights guaranteed under the Constitution of this State.
The object of article 723, and the legislative intent in passing the same, was to give the trial court an opportunity to rectify and correct errors and rulings in the trial of the cases before them. Hence it is provided that appellant should assert, either in bill of exceptions or motion for new trial, the alleged errors in the trial court, in order that said court may have an opportunity of granting a new trial and correcting such errors. If appellant can come to this court, and complain for the first time of the action of the trial court, without bill of exceptions or motion for new trial, why not permit appellant to disregard the actions and rulings of the trial court, as far as urging them for new trial, and insist for the first time in this court upon their consideration? How it can be seriously insisted that the requirements of said article are not reasonable has never been made to appear in brief or argument in any case filed before us.
The Twenty-fifth Legislature prescribed a new form of recognizance for appeal to this court in misdemeanor cases, and this form provides that the fine and costs assessed against appellant in the lower court must be stated. We have repeatedly held that this is a prerequisite to an appeal to this court. Numerous cases under this statute have been dismissed by us where parties have been deprived of legal, and perhaps constitutional, rights by sheer force of the fact that they have not complied with the strict letter of the law regulating recognizances. It has never been contended that this statute is unconstitutional, yet one can readily imagine where several constitutional rights might be denied appellant, and, simply by reason of the fact that his recognizance is not in proper form, his case is dismissed, and his constitutional rights thereby denied him. This is nothing but a remedy, — a reasonable, rational, and adequate legislative requirement for an appeal to this court. If the party follows that remedy, his case is properly docketed and considered; but, if he does not, his appeal is dismissed because of his failure to comply with the adequate remedy provided by the Legislature for the assertion *Page 90 
of his rights. The same might be said of statement of facts; for unless they are filed within term time, or within ten days after the adjournment of the court under a ten-day order, they will not be considered; or if they are filed in term time, and not properly certified by the trial court, they will not be considered. Whenever a statement of facts is stricken out for any or either of these reasons, it frequently deprives a party of a constitutional or legal right at least. But it has never been gainsaid, nor is the statute claimed to be unconstitutional. Suppose a court in the trial of a murder case admits evidence going to show defendant has committed arson, robbery, burglary, and theft on divers and sundry occasions, but there is no bill of exceptions reserved to this action of the trial court; this can not be considered by us, but we have uniformly held that defendant must reserve his bill of exceptions. This is a statutory requirement, — a remedy under which appellant can assert his legal rights. If he does not follow the remedy, he loses his rights; the remedy being adequate and reasonable. The same might be said of the homestead law. A party is sued for his homestead, but makes no answer to the citation. Judgment would be rendered by default. Yet this is a constitutional right, guaranteed by express stipulation, that no one's homestead shall be taken under execution or any character of judgment, except for the purchase money and taxes. Yet if one has a judgment against A., and levies on his homestead, buys it in at execution sale, brings trespass to try title, and the homestead plea is not properly filed, the owner is deprived of his home. This is a remedy, but it is manifestly an adequate remedy, and if he does not see fit to assert his rights in the courts at the proper time, and in the proper way and manner, he loses his rights; and he can not be heard to complain in courts of last resort that his constitutional rights have been taken away from him, when he utters not a word in the lower court to assert those rights. We might continue indefinitely to cite instances where the Legislature in its discretion has provided, under the Constitution, divers and sundry other manners and means for the assertion of legal and constitutional rights, and where the courts of last resort have upheld the constitutionality of such remedies; but this is unnecessary.
Prior to the adoption of article 723, the old article read as follows: "Whenever it appears, by the record in any criminal action upon appeal of defendant, that any of the requirements of the eight preceding articles have been disregarded, the judgment shall be reversed, provided the error is excepted to at the time of the trial." The old article was properly held by this court as being mandatory upon us, and as requiring of us a reversal of the case, whether or not a violation of the eight preceding articles, or any one of them, was calculated to injure his rights; that we had no discretion in the matter; and, in deference to the decision asserting this proposition, the Legislature amended said article, and passed the amendment above indicated. This article has been passed upon by this court in several instances, and its validity thoroughly maintained. *Page 91 
Darter v. State, 39 Tex.Crim. Rep.; Pena v. State,38 Tex. Crim. 333; Garza v. State, 38 Tex.Crim. Rep.. In the latter case, Judge Davidson, delivering the opinion of the court, uses this language: "Under this latter act [referring to article 723] this court is prohibited from reversing the judgment on errors in connection with the charge, unless they are material, and excepted to at the time of the trial or on motion for new trial." In English v. State (Texas Criminal Appeals), 45 Southwestern Reporter, 713, Judge Hurt, delivering the opinion of the court, said: "Under the recent act of the Legislature, in order to require a reversal for errors in the charge of the court, bill of exceptions must be reserved, or it must be excepted in motion for new trial. This was not done. As presented by the record, this judgment must be affirmed; and it is so ordered." A careful perusal of the last-mentioned case indicates that this article would apply even if the charge had been oral, the case being a felony. See also Bailey v. State (Texas Crim. App.), 45 S.W. Rep., 708; Ford v. State, 41 Tex.Crim. Rep..
If we revert to the common law authorities on this subject, the foregoing position is amply sustained. Endlich, Interpretation Statutes, page 387, uses this language: "No person has a vested right in any course of procedure, nor in the power of delaying justice or deriving benefit from technical and formal matters of pleading. He has only the right of prosecution or defense in a manner prescribed, for the time being, by or for the court in which he sues, and, if statute alters that mode of procedure, he has no right other than to proceed according to the altered mode. The remedy does not alter the contract or the tort. It takes away no vested right; for the defaulter can have no vested right in a state of the law which left the injured party without or with only a defective remedy. If the time for pleading was shortened, or new powers of amending were given, it would not be open to the parties to gainsay such a change; the only right thus interfered with being that of delaying or defeating justice, a right little worthy of respect. * * * In this country the general rule seems to be in accordance with the English, that statutes pertaining to the remedy, — that is such as relate to the course and form of procedure for the enforcement of a right, — but do not affect the substance of the judgment pronounced, and neither directly nor indirectly destroy all remedy whatever for the enforcement of the right are restrospective, so as to apply to causes of action subsisting at the time of their passage." In Black, St. Const., p. 265, we find the following: "No person has a vested right in any form of procedure. He has only the right of prosecution or defense in the manner prescribed for the time being, and, if this mode of procedure is altered by statute, he has no other right than to proceed according to the altered mode. Indeed, the rule seems to be that statutes pertaining to the remedy, or course, or form of procedure, but which do not destroy all remedy for the enforcement of the right, are retrospective, so as to apply to causes of *Page 92 
action subsisting at the time of their passage. Statutes which relate to the mode of procedure, and affect only the remedy, and do not impair the obligations of the contract or vested rights, are valid. * * * It is competent for the Legislature at any time to change the remedy or mode of procedure for enforcing or protecting rights, provided such enactment does not impair the obligations of contract or disturb vested rights, and such remedial statutes take up procedure in pending causes where they find them." Again, in Potter, Dwar. Stats., this language is used: "But it is well established law that the individual ciitzen, with all his rights to protection, has no vested right in what is known in the law as `remedies,' nor in any particular existing remedy. He has no such vested interest in the existing laws of the State as precludes their amendment or repeal by the Legislature, nor is there any implied obligation on the part of the State to protect its citizens against incidental injury occasioned by changes in the law. * * * If the remedy does not impair the right of property itself, if it still leaves the party a substantial remedy according to the course of justice as the right existed at the time of the passage of the statute, it does not impair the obligation of the contract, nor will it be held to do so merely because the new remedy is less efficient, less speedy, or less convenient than the old one." Page 471. In Cooley, Constitutional Limitations, page 327, we find the following: "But, so far as mere modes of procedure are concerned, a party has no more right, in a criminal than in a civil action, to insist that his case shall be disposed of under the law in force when the act to be investigated is charged to have taken place. Remedies must always be under the control of the Legislature, and it would create endless confusion in legal proceedings if every case was to be conducted only in accordance with the rules of practice, and heard only by the courts, in existence when its facts arose. The Legislature may abolish courts and create new ones, and it may prescribe altogether different modes of procedure, in its discretion, though it can not lawfully, we think, in so doing, dispense with any of those substantial protections with which the existing law surrounds the person accused of crime."
So, none of the rights guaranteed under the eight preceding articles to article 723 are taken away from appellant, provided he reserve a bill of exceptions, or insists upon such rights in his motion for new trial. Clearly, this is giving him an adequate remedy for the assertion of such rights.
But can it be seriously contended that appellant has a vested right in any of the said eight articles? Certainly not. The Legislature could abrogate every one of them at the next session without violating the letter or spirit of the Constitution, thereby relegating the courts back to the common law mode and manner of trial. Then, if so, why should appellant now insist that said articles give him a vested right in the same? Said eight articles have no more constitutional sanctity than article 723, and, in considering and passing upon the same, they must be *Page 93 
construed in conjunction with said article 723; and, when so construed, there is but one conclusion to be drawn, and that is that the violation of any one of said eight articles will not be reviewed unless the same were calculated to injure the rights of defendant, and which error must be excepted to at the time of the trial or on motion for new trial.
In the time allotted for the investigation of this case we have been unable to review all the authorities, but we note that the Supreme Court of Missouri, in State v. Reed, 89 Missouri, 171, 1 Southwestern Reporter, 225, upholds the validity of a similar statute to the one we are now considering. There we find this language: "Now, in the application of the general rules before stated, and with these statutes in full force, it has been ruled that instructions are not before this court for consideration when the motion for new trial is not incorporated in full in the bill of exceptions, though the instructions are contained therein. State v. Dunn, 73 Mo., 586; State v. McCray, 74 Mo., 303. So it was said in State v. Preston, 77 Missouri, 294: `It is also insisted that the court erred in giving instructions. This objection can not be considered by us, for the reason that it is not alleged in the motion for new trial that the court misdirected the jury.' The same ruling was made in State v. Emory, 79 Missouri, 461; and in State v. Bayne, 88 Missouri, 604, it was held two instructions asked by defendant and refused would not be considered, because exceptions were not taken at the time of the ruling of the court. It must follow that the instructions given in this case can not be reviewed." Without commenting in detail upon other authorities and statutes, we cite the following, which are very similar to the article under consideration and decisions thereunder: Rev. Stats. Mo., 1889, sec. 4297; Rev. Stats. Wis., 1889, sec. 4720; People v. Guidici,100 N.Y. 503, 3 N.E. Rep., 493; People v. Kelly, 113 N.Y. 647, 21 N.E. Rep., 122; State v. Davidson, 73 Mo., 428; Williams v. State, 61 Wis. 290, 21 N.W. Rep., 56; Flower v. Nichols, 55 Neb., 314, 75 N.W. Rep., 864.
It follows, therefore, that, appellant by neither bill of exceptions nor motion for new trial having complained of the court's charge, we can not review any supposed error in the charge, however erroneous it may be; that article 723, Code of Criminal Procedure gives appellant a perfect, complete, and adequate remedy for the assertion of his rights; and if, through ignorance, neglect, or any other cause, he fails to avail himself of this remedy, we can not review the matter, and appellant is without remedy. We might discuss this matter further, but we do not deem it necessary. No reversible error appearing in the record, the judgment is in all things affirmed.
Affirmed.